Title: From George Washington to Colonel Thomas Clark, 17 March 1779
From: Washington, George
To: Clark, Thomas


Sir,
Head Quarters Middle Brook March 17. 79
I have received intelligence that the enemy on Staten Island are in motion—and appear as if they were on the point of some expedition. These appearances may either mean an operation in this quarter or may be only a feint to cover a design against some other. You will therefore be vigilant and hold yourself in readiness to act as circumstances may require. This is an additional motive for dispatching the regiment, which in my letter of yesterday, I directed you to send to reinforce General McDougall. I am Sir Your most Obedt servt.
